DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending. 

Terminal Disclaimer
The terminal disclaimer filed on 06/06/2022 is accepted. The terminal disclaimer has been recorded.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a nonstructural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C) the term “means” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
If this application includes one or more claim limitations that do not use the word “means,” said limitations shall nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Claim limitation(s) which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is/are:            
                  
“means for communicating via a wide area network (WAN) communication link” in claim 18 (and all claims dependent thereon). Paragraph [0031] of the Applicant’s specification discloses, “smart hub 110 of FIG. 1, communication interfaces 215 may include a first communication interface … via a LoRaWAN communication link (e.g., LoRaWAN communication link 112 of FIG. 1).”  While [0029] discloses, “…it should be understood that communication link 112 may be a communication link within a low-power, wide area network (LPWAN) or another type of network topology utilizing low power- or LoRa-based communication links. For example, in an embodiment, communication link 112 may utilize narrowband-Internet of Things (NB-IoT) communication links, Sigfox-based communication links, Weightless communication links, and the like.” 
The disclosed “…low-power, wide area network (LPWAN) or another … utilizing low power- or LoRa-based communication links. For example… narrowband-Internet of Things (NB-IoT) communication links, Sigfox-based communication links, Weightless communication links, and the like”, corresponds to the structure which shall be interpreted as corresponding to this limitation of the claim. 

“means for managing a multi-family residential or commercial property” in claim 18 (and all claims dependent thereon). Paragraph [0051] of the Applicant’s specification discloses, “[0051] …server 130 may provide a property management platform that may be utilized to manage various aspects of a multi-family residential property.”  
The disclosed “property management platform” corresponds to the structure which shall be interpreted as corresponding to this limitation of the claim. 

“means for communicating via a non-WAN communication link” in claim 18 (and all claims dependent thereon). Paragraph [0031] of the Applicant’s specification discloses, “…one or more additional communication interfaces configured to communicatively couple smart hub controller 210 to one or more smart devices …via non-LoRaWAN communication links …such as Wi-Fi communication links, ZigBee communication links, a Bluetooth communication links, and the like.”  
The disclosed “non-LoRaWAN communication links …such as Wi-Fi communication links, ZigBee communication links, a Bluetooth communication links, and the like” corresponds to the structure which shall be interpreted as corresponding to this limitation of the claim.

“means for locking a door” in claim 18 (and all claims dependent thereon). At least paragraph [0026] of the Applicant’s specification discloses, “enabling the resident to turn a knob that controls a deadbolt or other form of locking device to either lock or unlock the offline door lock”.  
The disclosed “deadbolt or other form of locking device” corresponds to the structure which shall be interpreted as corresponding to this limitation of the claim. 

“means for processing wireless communications” in claim 18 (and all claims dependent thereon). At least paragraph [0031] of the Applicant’s specification discloses, “Smart hub controller 210 may include one or more processors 212”.  
The disclosed “processor” corresponds to the structure which shall be interpreted as corresponding to this limitation of the claim. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 14 and 18,
The prior art of record fails to teach or to reasonably suggest, 
A system for controlling and securing smart devices within a unit of a multi-family residential or commercial property, the system comprising: 
a smart thermostat hub comprising: 
one or more processors; 
a memory communicatively coupled to the one or more processors; 
a first interface configured to communicatively couple the one or more processors to a property management platform for a multi-family residential or commercial property via a wide area network (WAN) communication link; and 
a second interface configured to communicatively couple the one or more processors to a smart door lock via a non-WAN communication link, the smart door lock configured to store access credential validation information, and 
where the one or more processors are configured to: 
receive control information associated with the smart door lock from the property management platform via the WAN communication link, the control information identifying one or more access credentials to be disabled or enabled with respect to the smart door lock; 
generate a command configured to disable or enable the one or more access credentials identified in the control information; and 
transmit the command to the smart door lock via the non-WAN communication link to cause the smart door lock to modify the access credential validation information to disable or enable the one or more access credentials.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BAUM (U.S. Patent 10,313,303) teaches in column 24:14-33  a system comprising a gateway 1320 providing an interface between security system 1310 and LAN and/or WAN and wherein the gateway also facilitates communicating with non-security system devices including but not limited to IP cameras, wireless thermostats, or remote door locks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/           Primary Examiner, Art Unit 2689